Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 5, 2015

                                      No. 04-15-00240-CR

                                    Mario Jesus RAMIREZ,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR10323
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

        The reporter’s record was originally due on June 12, 2015. Court reporter Amy Hinds
Alvarado filed a notification of late reporter’s record, requesting additional time to file the
record. We granted her request and ordered her to file the reporter’s record by July 24, 2015. The
reporter’s record, however, has not been filed. We ORDER Amy Hinds Alvarado to file the
reporter’s record no later than September 4, 2015. If the reporter’s record is not received by
such date, an order may be issued directing Amy Hinds Alvarado to appear and show cause why
she should not be held in contempt for failing to file the record.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court